OAKLEY GENTRY, JR., ESQ. Village Attorney, Freeport
We acknowledge receipt of your letter in which you state:
  "Two village employees assigned to shut off municipal electricity at a non-paying consumer's residence were arrested for allegedly assaulting the consumer during their attempt to shut off service.
  "The employees have requested this office to defend them in the criminal proceedings."
You inquire whether the village attorney at village expense may appear on behalf of and defend the two village employees.
In our opinion, in the absence of specific statutory authority making such an expenditure a proper municipal purpose, New York State Constitution Article VIII, § 1, which prohibits the gift or loan of any municipal money or property to or in aid of any individual, prevents a municipality from providing representation and defense under the circumstances you describe. We find no such statutory authority.
We refer you to the annotations under Note No. 65 of McKinney's Constitution Article VIII, § 1. We also enclose herewith for your examination copies of opinions of the Comptroller reported in 1966 Compt. 738, 1010 and 1037; 1967 Compt. 718; 1971 Compt. 576 and 646; and an informal opinion of this office reported in 1966 Op. Atty. Gen. 155.